Order entered December 27, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00768-CR

                           GORDON ALAN KIRK, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F15-41871-M

                                         ORDER
      Before the Court is the December 20, 2019 second motion to extend time to file his brief.

We GRANT the motion and ORDER appellant’s brief due on or before January 13, 2020.

      .


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE